47 F.3d 1182
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Roy R. CAREY, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 94-3443.
United States Court of Appeals, Federal Circuit.
Jan. 13, 1995.

Before RICH, RADER, and BRYSON, Circuit Judges.
DECISION
RICH, Circuit Judge.


1
Roy R. Carey (petitioner) seeks review of the May 4, 1994 Initial Decision of the Merit Systems Protection Board's (Board) Administrative Judge (AJ), Docket No. CH-0752-94-0375-I-1, dismissing as untimely petitioner's April 11, 1994 appeal of his removal from his position as a City Carrier with the Chicago, Illinois, Post Office.  The AJ's decision became the final decision of the Board on June 8, 1994.  We affirm.

DISCUSSION

2
Petitioner was removed from his position with the U.S. Postal Service effective March 17, 1994.  Petitioner appealed the removal 25 days later.  The applicable regulation requires an appeal to be filed within 20 days of the removal.  5 C.F.R. Sec. 1201.22(b) (1993).  An untimely filed appeal may be excused if the appellant shows by preponderant evidence that there is good cause for waiving the time limit.  5 C.F.R. Sec. 1201.56(a)(2) (1993).


3
Petitioner contended that he filed his appeal untimely because he was depressed and seeking medical help.  The AJ concluded that such a condition was insufficient to excuse petitioner's 5 day delay.


4
Our review of Board decisions is defined and limited by statute.  We will affirm the Board's decision unless it is:


5
(1)  arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law;


6
(2)  obtained without procedures required by law, rule, or regulation having been followed; or


7
(3)  unsupported by substantial evidence.


8
5 U.S.C. Sec. 7703(c) (1988).


9
The Board's decision was not arbitrary, an abuse of discretion, or otherwise not in accordance with law.  Phillips v. United States Postal Service, 695 F.2d 1389, 1390 (Fed.  Cir. 1982).  Accordingly, the decision of the Board must be affirmed.